Citation Nr: 0020653	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from February 1965 to June 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal was docketed at the Board in 1999.  


REMAND

In an item of correspondence from the veteran received at the 
Board in July 2000, he requested that he be afforded a 
personal hearing before a Member of the Board at the RO.  
Further development to facilitate the accomplishment of the 
same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran, at the earliest 
possible date, for a personal hearing 
before a Member of the Board (i.e., 
Travel Board hearing) at the RO.

Thereafter, if otherwise appropriate, the case should be 
returned to the Board for further appellate consideration.  
In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran unless he is 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




